{¶ 43} I respectfully dissent from the majority's opinion and would find instead that the court did not err in denying appellant's motion to suppress the eyewitness identification. The trial court ruled at the suppression hearing that the factual inconsistencies of the identification amounted to credibility questions for the jury. "I think this goes to the quality of the identification. That's going to be a jury question." I agree with the trial court's ruling and would affirm appellant's conviction.